United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1353
Issued: December 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 8, 2017 appellant, through counsel, filed a timely appeal from a March 28, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her atypical
chest pain and heat stroke are causally related to the accepted September 5, 2015 employment
incident.
FACTUAL HISTORY
On September 8, 2015 appellant, then a 53-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 5, 2015 at 12:20 p.m., while delivering mail, she
developed heat stroke. She stopped work on September 5, 2015 and returned to work on
September 9, 2015. Appellant’s supervisor noted on the CA-1 form that appellant was in the
performance of duty at the time of the alleged injury.
By development letter dated September 15, 2015, OWCP advised appellant of the type of
evidence needed to establish her claim, particularly requesting that she submit a physician’s
reasoned opinion addressing the relationship between her claimed condition and specific
employment factors. It also asked appellant to respond to a questionnaire to substantiate the factual
elements of her claim. OWCP afforded appellant 30 days to submit the necessary evidence.
In a narrative statement, appellant indicated that on September 5, 2015, while delivering
mail in Youngstown, Ohio, she became disoriented and suffered severe chest pains and shortness
of breath. She returned to her mail truck and contacted her supervisor to inform her of her
condition. Appellant reported driving herself to the hospital where she was admitted for heat stroke
and spasm of the diaphragm.
A narrative statement from T.S., appellant’s supervisor, noted that at approximately 12:20
p.m. on September 5, 2015 appellant reported that she was experiencing severe chest pain and was
driving herself to the hospital.
Appellant submitted a duty status report (Form CA-17) from a provider with an illegible
signature who noted clinical findings of elevated blood pressure, shortness of breath, chest pain,
and tachycardia. She was diagnosed with atypical chest pain and returned to work full duty on
September 12, 2015.
Appellant was treated in the emergency room by Dr. Amanda F. Collins, an osteopath, on
September 5, 2015 for substernal chest pain, which began one to two hours before delivering mail
outside. She reported shortness of breath, diaphoresis, and chest pain. Appellant noted being
previously treated for high blood pressure. Dr. Collins noted findings on examination of no
respiratory distress, normal breath sounds, no rales, no wheezing, normal heart rate, normal
rhythm, and no murmurs, gallops, or rubs. A chest x-ray dated September 5, 2015 revealed no
airspace, opacities, or pleural effusion. A computerized tomography (CT) angiogram of the chest
without contrast dated September 5, 2015 was negative for intramural hematoma or aortic
dissection. An electrocardiogram (EKG) revealed no abnormalities. Dr. Collins diagnosed chest
pain, unspecified type and admitted appellant to the hospital for observation.

2

Appellant underwent a treadmill stress test and rest myocardial perfusion imaging on
September 5, 2015, which revealed a normal examination without evidence of left ventricular
myocardial ischemia. She also submitted laboratory results from September 5 and 6, 2015.
By decision dated October 20, 2015, OWCP denied the claim, finding that appellant failed
to submit medical evidence establishing that a medical condition had been diagnosed in connection
with the accepted work incident.
On October 29, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on July 5, 2016.
Appellant submitted a chest x-ray dated September 5, 2015, a CT angiogram of the chest
without contrast dated September 5, 2015, a treadmill stress test dated September 5, 2015, and
laboratory results from September 5 and 6, 2015, all previously of record.
By decision dated August 5, 2016, an OWCP hearing representative affirmed the decision
dated October 20, 2015.
On September 12, 2016 appellant, through counsel, requested reconsideration of the
decision dated August 5, 2016.
Appellant submitted a September 10, 2015 report from Dr. Roman Davidenko, a Boardcertified family practitioner, who treated her for chest pain. She reported that on September 5,
2015 at 11:00 a.m., while delivering mail in the heat, she experienced intermittent mid-sternum
low anterior chest discomfort with a stabbing sensation. Appellant noted that the pain became
more intense and frequent, she felt like the room was spinning, and felt unsteady. She indicated
that she returned to her mail truck and called for assistance and drove to the hospital.
Dr. Davidenko reviewed the medical records and indicated: the nuclear stress study revealed no
chest pain or arrhythmia; the EKG was negative for ischemia; she had a low risk treadmill score;
and a CT angiogram was negative for intramural hematoma or aortic dissection. He reported that
appellant stopped smoking 28 years ago. Dr. Davidenko noted: findings on examination of blood
pressure of 164/89, pulse 78, respiration rate of 16; she was in no acute distress; her lungs were
clear to auscultation bilaterally; heart rate and rhythm was normal; and her chest was nontender to
palpation. He diagnosed atypical chest pain. Dr. Davidenko opined that appellant’s
hospitalization ruled out a cardiac etiology for her symptoms. He returned appellant to work full
duty.
By decision dated March 28, 2017, OWCP denied modification of the decision dated
August 5, 2016.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
3

Supra note 1.

3

any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.7 Aphysician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.8 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her atypical
chest pain and heat stroke were causally related to the accepted September 5, 2015 employment
incident.
Appellant submitted a September 5, 2015 emergency room report from Dr. Collins, who
treated her for substernal chest pain, which appellant reported began one to two hours before while
delivering mail outside. She noted shortness of breath, diaphoresis, and chest pain. Appellant’s
history was significant for high blood pressure. Dr. Collins noted an essentially normal physical
examination without respiratory distress. She noted a chest x-ray dated September 5, 2015 and an
EKG were normal. A CT angiogram of the chest without contrast dated September 5, 2015 was
negative for intramural hematoma or aortic dissection. Dr. Collins diagnosed chest pain,
unspecified type and admitted appellant to the hospital for observation. However, she merely
4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See C.D., Docket No. 17-2011 (issued November 6, 2018); Robert G. Morris, 48 ECAB 238 (1996).

8

See S.S., Docket No. 17-1466 (issued October 23, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

repeated the history of injury as reported by appellant without providing her own opinion regarding
whether her condition was work related. To the extent that she is providing her own opinion,
Dr. Collins failed to provide a rationalized opinion regarding the causal relationship between
appellant’s chest pain and the accepted work incident.9
Appellant submitted a September 10, 2015 report from Dr. Davidenko who treated her for
chest pain. She reported that on September 5, 2015 at 11:00 a.m., while at work, she was carrying
mail in the heat and experienced intermittent mid-sternum low anterior chest discomfort with a
stabbing sensation. Appellant noted that the pain became more intense and frequent, she felt like
the room was spinning, and felt unsteady. She reported returning to her mail truck, calling for
assistance, and driving to the hospital. Dr. Davidenko reviewed the medical records and indicated:
the nuclear stress study revealed no chest pain or arrhythmia; the EKG was negative for ischemia;
appellant had a low risk treadmill score; and a CT angiogram was negative for intramural
hematoma or aortic dissection. He noted appellant’s blood pressure was 164/89, pulse 78,
respiration rate of 16, her lungs were clear to auscultation bilaterally, heart rate and rhythm was
normal, and palpation of her chest was nontender. Dr. Davidenko diagnosed atypical chest pain.
He opined that appellant’s hospitalization ruled out a cardiac etiology for her symptoms.
Dr. Davidenko returned appellant to work full duty. As noted above, he merely repeated the
history of injury as reported by appellant without providing his own opinion regarding whether
her condition was work related. To the extent that Dr. Davidenko is providing his own opinion,
he failed to provide a rationalized opinion regarding the causal relationship between appellant’s
atypical chest pain and the accepted work incident.10
Appellant submitted a September 10, 2015 duty status report (Form CA-17) from a
provider with an illegible signature. However, there is no evidence that the document from the
unidentified healthcare provider is from a physician. Medical documents not signed by a physician
are not probative medical evidence and do not establish appellant’s claim.11
The remainder of the medical evidence including an x-ray of the chest, a treadmill stress
test, myocardial perfusion imaging, and laboratory results lack probative value as they fail to
provide a physician’s opinion on the causal relationship between appellant’s work incident and her
diagnosed atypical chest pain.12 For this reason, this evidence is insufficient to meet her burden
of proof.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor the
9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018) (medical
reports not containing rationale on causal relationship are entitled to no probative value).
10

Id.

11
See R.M., 59 ECAB 690 (2008); Bradford L. Sullivan, 33 ECAB 1568(1982) (where the Board held that a medical
report may not be considered as probative medical evidence if there is no indication that the person completing the
report qualifies as a “physician” as defined in FECA).
12
See M.B., Docket No. 17-1999 (issued November 13, 2018); C.H., Docket No. 17-0266 (issued May 17, 2018)
(where the Board found that as the diagnostic studies, consisting of x-rays and a magnetic resonance imaging scan,
did not specifically address the cause of the diagnostic conditions, they lacked probative value in establishing causal
relationship).

5

belief that her condition was caused, precipitated, or aggravated by her employment is sufficient
to establish causal relationship. Causal relationship must be established by rationalized medical
opinion evidence.13 Appellant failed to submit such evidence and therefore she has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her atypical
chest pain and heat stroke were causally related to the accepted September 5, 2015 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the March 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

